Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-11), machine (claims 12-20), which recite steps of receiving a partial medical code, determining in real-time possible diagnosis, selecting a diagnosis from the list, determining in real-time initial medical group codes, determining a first health care classification system to assign the initial medical group codes, displaying a coding summary of the initial medical group codes; while the coding summary is displayed: receiving additional input, determining in real-time, whether additional input affects the coding summary, and upon determining in real-time the additional input affects the coding summary, determining alternative medical group codes under one or more other health care classification systems.  

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4 and 15, reciting particular aspects of how reimbursement amount computed in association with initial medical group codes may be performed in the mind with a mathematical formula/calculation but for recitation of generic claims 6 and 13, reciting particular aspects of how the subsequent inputs are based on clinical documentation may be performed in the mind but for recitation of generic computer components; such as claims 8 and 18, reciting particular aspects of how to assign initial medical group codes to the patient record under a first health care classification system and determining one alternative medical group code under a second health care classification system can be certain method of organizing human activity but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of assigning module, analyzing module, computer processors, and displaying a coding summary amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 28 using already available computing systems, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving partial medical codes, list of diagnosis, and selection of the diagnosis from the list amounts to mere data gathering, recitation of determining alternative codes amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying a coding summary amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 6-7, 9, 14, 17, 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6, 8, 13, 18 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 3-5, 7-8, 14, 16, 18, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a partial medical code, displaying a coding summary, receiving additional inputs e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining a list of possible diagnoses; determining initial medical group codes based on selection of a diagnosis, determining a first health care classification system, determining alternative medical Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-11 and 13-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3, 6-7, 9, 13-14, 17, 19, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4, 15, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); 5, 16, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 3, 6, 8, 10-11, 13-14, 18, 20 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 recite “partial medical code.”  Examiner is unable to find support in the specification regarding a partial medical code.  Examiner asks the Applicant to provide guidance regarding the limitation.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1 and 12 recite the limitation “partial medical code.”  Examiner is unable to determine what exactly means to be a partial medical code; is it a partial ICD code, CPT code, or 
Claims 1 and 12 recite the limitation “automatically determining…a first health care classification system to assign to the one or more initial medical group codes.”  Examiner is unable to determine what the point of this assignment is.  It is unclear from the claim language that assigning the initial medical group codes to a first health care classification system accomplishes anything and does not form a nexus within the claim language.  
Claims 1 and 12 recite “receiving…additional input.”  Examiner is unable to determine what is receiving the additional input and what exactly is the additional input.  Is the input additional diagnosis code in the summary? Or is it an additional code inputted into the assigning module?  Examiner asks the Applicant for guidance and clarification.
Claims 1 and 12 recite the limitation “alternative medical group codes under one or more other health care classification systems.”  Examiner is unable to determine what it means by more other.  Can the alternative medical group code be under the first classification system mentioned previously in the claim or does it have to be a different classification system.  Examiner asks the Applicant for guidance and clarification.
Claims 8 and 18 recite the limitation “assign…initial medical group codes…under a first health care classification system…and determine…one alternative medical group code under a second health care classification system…”  Examiner is unable to determine how these steps differentiate from claim 1 and 12, which they depend on respectively.  Examiner states that claims 1 and 18 initially assign under a first health care classification system and determine 
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the amount of data that is processed by the claimed system makes it impracticable for the claims to be performed in the human mind; specifically given the large group of medical group code families.  While the claimed method purports to accelerate the process of processing large amount of data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  Applicant is contending that a computer can analyze patient data faster than a human administrator (and therefore detect patient metrics, expected reimbursement, and quality outcomes more quickly), we do not necessarily disagree with this contention.  However, using a computer to perform a task “more quickly or more accurately” is not, in and of itself, a ticket into patent-eligible territory. (OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).).
Applicant argues that the present invention is an improvement in the way a computerized system displays the initial medical group codes as the patient records is being coded and updates any affected aspect of the coding summary in response to subsequent input from the user.  Applicant further argues that this real-time modification of data avoids having the system from fully generating codes for the patient and then regenerating codes later when errors are In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff' d sub nom Bilski, 561 U.S. 593 (characterizing data gathering steps as insignificant extra-solution activity).  It is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.  The improvement recited by the Applicant relate to an alleged improvement in efficient processing by automating a manual processing and coding of medical data, for which a computer is used as a tool in its ordinary capacity.  
Examiner states that the elements separately, the function performed by the computer is purely conventional.  All of these computer functions are well-understood, routine, and conventional activities previously known to the industry.  Each step does no more than require a generic computer to perform conventional computer functions.
The alleged improvement that The Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology.  The Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in the claims.  For example, the Applicant does not contend that known 	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626